          Case 1:18-cv-03008-TNM Document 1 Filed 12/19/18 Page 1 of 7



                IN THE UNITED STATES DISTRICT COURT FOR THE
                           DISTRICT OF COLUMBIA

SURESH SUBRAMANIAN,

 1007 South Severgn Drive                      Case No. 1:18-cv-03008
 Exton, PA 19341

v.

UNITED STATES DEPARTMENT OF
HOMELAND SECURITY,

Serve: Office of the General Counsel
      Department of Homeland Security
      Mail Stop 3650
      Washington, D.C. 20528

UNITED STATES CITIZENSHIP AND
IMMIGRATION SERVICES,

Serve: U.S. Citizenship & Immigration
      Services
      425 I. Street, N.W., Room 6100
      Washington, D.C. 20536

KIRSTJEN NIELSEN, Secretary of the
Department of Homeland Security,

Serve: Office of the General Counsel
      Department of Homeland Security
      Mail Stop 3650
      Washington, D.C. 20528

and;


L. FRANCIS CISSNA, Director of the United
States Citizenship and Immigration Services,

Serve: U.S. Citizenship & Immigration
      Services
      425 I. Street, N.W., Room 6100
      Washington, D.C. 20536
            Case 1:18-cv-03008-TNM Document 1 Filed 12/19/18 Page 2 of 7



  Defendants.


  COMPLAINT IN THE NATURE OF MANDAMUS ARISING FROM DEFENDANTS’
   REFUSAL TO ADJUDICATE PLAINTIFF’S APPLICATION TO ADJUST STATUS

        COMES NOW Plaintiff Suresh Subramanian to respectfully request a hearing before this

Honorable Court to make a determination on Plaintiff’s application to adjust status, or alternatively

requesting that this Honorable Court issue a writ of mandamus compelling Defendants to adjudicate

Plaintiff’s long-delayed application to adjust status.

                                                PARTIES


    1. Plaintiff Suresh Subramanian (“Plaintiff” or “Mr. Subramanian”) is a citizen of India.

    2. Mr. Subramanian is a law-abiding resident of the United States who was granted H1B status

and admitted to the United States in approximately May of 2015.

    3. Mr. Subramanian resides in Exton, Pennsylvania.

    4. Mr. Subramanian is the beneficiary of an approved I-140 Petition for Alien Worker.

Defendants approved Mr. Subramanian’s I-140 Petition on May 24, 2017.

    5. On July 17, 2017, Mr. Subramanian filed an application to adjust status to that of a lawful

permanent resident based on the approved I-140. Mr. Subramanian concurrently filed for Adjustment

of Status for his spouse and child, as derivative beneficiaries of his own Application.

    6. Mr. Subramanian successfully completed his biometrics subsequent to filing his application.

    7. Mr. Subramanian received his Work Authorization in November, 2017.

    8. Mr. Subramanian attended an interview at USCIS in Philadelphia, Pennsylvania on January

26, 2018.

    9. Since then, the Defendants have taken no action on the pending adjustment application.
            Case 1:18-cv-03008-TNM Document 1 Filed 12/19/18 Page 3 of 7



    10. Since Mr. Subramanian filed his application to adjust status to that of lawful permanent

resident, he has completed multiple service requests and status inquiries. He has attended multiple

InfoPass appointments in person and has contacted USCIS via phone on multiple occasions. On

several occasions, Mr. Subramanian spoke with a Level Two USCIS Officer, one of whom submitted a

service request on his behalf, to no avail.

    11. Despite his numerous calls to USCIS and his attempts to prompt movement on his case, Mr.

Subramanian’s application to adjust status has remained pending for far longer than reasonable.

    12. USCIS has refused to adjudicate Mr. Subramanian’s application in accordance with applicable

legal criteria.

    13. Plaintiff brings this action to compel the USCIS to finally adjudicate his pending applications

as required by law.

    14. Defendant Department of Homeland Security (hereinafter sometimes referred to as “the

DHS”) is the agency of the United States that is responsible for implementing the petition for alien

relative provisions of the law and assisting the USCIS with background and security checks.

    15. Defendant United States Citizenship and Immigration Services (hereinafter sometimes

referred to as “the USCIS”) is the component of the DHS that is responsible for processing adjustment

of status applications.

    16. Defendant Kirstjen Nielsen, the Secretary of the DHS, is the highest ranking official within the

DHS. Nielsen, by and through her agency for the DHS, is responsible for the implementation of the

Immigration and Nationality Act (hereinafter sometimes referred to as “the INA”), and for ensuring

compliance with applicable federal law, including the Administrative Procedures Act (hereinafter

sometimes referred to as “the APA”). Nielsen is sued in her official capacity as an agent of the
           Case 1:18-cv-03008-TNM Document 1 Filed 12/19/18 Page 4 of 7



government of the United States.

    17. Defendant L. Francis Cissna, Director of the USCIS, is the highest ranking official within the

USCIS. Cissna is responsible for the implantation of the INA and for ensuring compliance with all

applicable federal laws, including the APA. Cissna is sued in his official capacity as an agent of the

government of the United States.

                                        JURISDICTION AND VENUE

    18. This Honorable Court has federal question jurisdiction over this cause pursuant to 28 U.S.C.

§ 1331, as it raises claims under the Constitution of the United States, the INA, 8 U.S.C. § 1101 et

seq., and the APA, 5 U.S.C. § 701 et seq, in conjunction with the Mandamus Act, ​28 USC §​ ​1361​.

    19. Venue is proper pursuant to 28 U.S.C. § 1391(e)(1) because (1) Defendants are agencies of the

United States or officers or employees thereof acting in their official capacity or under color of legal

authority; (2) no real property is involved in this action, and; (3) the Defendants all maintain offices

within this district.

    20. This Honorable Court is competent to adjudicate this case, notwithstanding the doctrine of

consular non-reviewability, ​see United States ex rel. Knauff v. Shaughnessy​, 338 U.S. 537 (1950),

because Defendants have not made any decision in regard to Mr. Subramanian’s adjustment of status

application.


                                FIRST CLAIM FOR RELIEF
                (Agency Action Unlawfully Withheld and Unreasonably Delayed)

    For their first claim for relief against all Defendants, Plaintiff alleges and state as follows:

    21. Plaintiff realleges and incorporate by reference the foregoing paragraphs as though fully set out

herein.
           Case 1:18-cv-03008-TNM Document 1 Filed 12/19/18 Page 5 of 7



    22. The APA requires that “[w]ith due regard for the convenience and necessity of the parties or

their representatives and within a reasonable time, each agency shall proceed to conclude a matter

presented to it.” 5 U.S.C. § 555(b). Section 555(b) creates a non-discretionary duty to conclude

agency matters. ​Litton Microwave Cooking Prods. v. NLRB​, 949 F.2d 249, 253 (8th Cir. 1991). A

violation of this duty is a sufficient basis for mandamus relief.

    23. The APA permits this Honorable Court to “compel agency action unlawfully withheld or

unreasonably delayed.” 5 U.S.C. § 706(1).

    24. Plaintiff alleges that his application has been in administrative processing beyond a reasonable

time period for completing administrative processing of his adjustment of status application.

    25. The combined delay and failure to act on Mr. Subramanian’s adjustment of status application

is attributable to the failure of Defendants to adhere to their legal duty to avoid unreasonable delays

under the INA and the applicable rules and regulations.

    26. There are no alternative adequate or reasonable forms of relief available to Plaintiff.

    27. Plaintiff has exhausted all administrative remedies available to him in pursuit of a resolution of

this matter, including repeatedly requesting the processing of his case with the USCIS via phone and

InfoPass appointments.

                                  SECOND CLAIM FOR RELIEF
                             (Violation of Right to Due Process of Law)

    For their second claim for relief against all Defendants, Plaintiff alleges and states as follows:

    28. Plaintiff realleges and incorporate by reference the foregoing paragraphs as though fully set out

herein.

    29. The right to fundamental fairness in administrative adjudication is protected by the Due

Process Clause of the Fifth Amendment to the United States Constitution. Plaintiff may seek redress
             Case 1:18-cv-03008-TNM Document 1 Filed 12/19/18 Page 6 of 7



in this Court for Defendants’ combined failures to provide a reasonable and just framework of

adjudication in accordance with applicable law.

    30. The combined delay and failure to act by Defendants has violated the due process rights of

Plaintiff.

    31. The combined delay and failure to act by Defendants has irrevocably harmed Plaintiff in that

he has been denied the opportunity to claim lawful permanent resident status, he has not been able to

sponsor family members for residence in the U.S. and in various other ways.

                                           REQUEST FOR RELIEF

         WHEREFORE, Plaintiff, Suresh Subramanian requests the following relief:

    1. That this Honorable Court assume jurisdiction over this action;

    2. That this Honorable Court issue a writ of mandamus compelling Defendants to promptly

complete all processing of Mr. Subramanian’s application to adjust status within sixty days;

    3. That this Honorable Court take jurisdiction of this matter and adjudicate Mr. Subramanian’s

application to adjust status pursuant to this Court’s declaratory judgment authority;

    4.   That this Honorable Court issue a writ of mandamus compelling Defendants to issue a green

card to Mr. Subramanian;

    5. That this Honorable Court issue a writ of mandamus compelling Defendants to explain to

Plaintiff the cause and nature of the delay and inform Plaintiff of any action they may take to

accelerate processing of the application to adjust status;

    6. Attorney’s fees, legal interests, and costs expended herein, pursuant to the Equal Access to

Justice Act, 28 U.S.C. § 2412;

    7. Such other and further relief as this Honorable Court may deem just and proper.
Case 1:18-cv-03008-TNM Document 1 Filed 12/19/18 Page 7 of 7




                                         RESPECTFULLY SUBMITTED
                                           this 19th day of December, 2018


                                                   /s/ James O. Hacking, III
                                                         James O. Hacking, III
                                                  Hacking Law Practice, LLC
                                           10900 Manchester Rd., Suite 203
                                                        Kirkwood, MO 63122
                                                            (O) 314.961.8200
                                                             (F) 314.961.8201
                                           (E) ​jim@hackinglawpractice.com

                                        ATTORNEYS FOR PLAINTIFF
